Case 1:19-cv-00578-JMS-RT Document 26 Filed 01/07/20 Page 1 of 2            PageID #: 105

                                     MINUTES



  CASE NUMBER:           1:19-CV-00578-JMS-RT
  CASE NAME:             Yukutake et al v. Connors et al
  ATTYS FOR PLA:         Alan A. Beck (by Telephone)
  ATTYS FOR DEFT:        Caron M. Inagaki
                         Robert M. Kohn
  INTERPRETER:


        JUDGE:     Rom Trader                   REPORTER:       No Record

        DATE:      1/7/2020                     TIME:           9:15 a.m. - 9:23 a.m.


 COURT ACTION: EP: Rule 16 Scheduling Conference convened at 9:15 a.m.

 Mr. Alan Beck present by Telephone for the Plaintiff, Mr. Todd Yukutake.
 Ms. Caron M. Ingagaki present for Defendant, State of Hawaii.
 Mr. Robert M. Kohn present for Defendant, City and County of Honolulu.

 Discussion had.

 Telephone Status Conference scheduled for April 7, 2020 at 9:00 a.m. before RT.
 Counsels do not need to submit anything prior to the conference.

 Court to issue a Rule 16 Scheduling Conference order.

 Dates given:

 1.     Jury trial on January 12, 2021 at 9:00 a.m. before JMS
 2.     Final Pretrial Conference on December 1, 2020 at 9:00 a.m. before RT
 3.     Final Pretrial Conference before District Judge N/A
 4.     Final Pretrial Statement by November 24, 2020
 5.     File motions to Join/Add Parties/Amend Pleadings by June 12, 2020
 6.     File other Non-Dispositive Motions by October 14, 2020
 7.     File Dispositive Motions by August 12, 2020
 8a.    File Motions in Limine by December 22, 2020
 8b.    File opposition memo to a Motion in Limine by December 29, 2020
 11a.   Plaintiff’s Expert Witness Disclosures by July 13, 2020
Case 1:19-cv-00578-JMS-RT Document 26 Filed 01/07/20 Page 2 of 2                 PageID #: 106

 11b.   Defendant’s Expert Witness Disclosures by August 12, 2020
 12.    Discovery deadline November 13, 2020
 13.    Settlement Conference set for October 13, 2020 at 10:00 before Magistrate Judge
        Trader
 14.    Settlement Conference statements by October 6, 2020
 20.    Submit Voir Dire Questions, Special Verdict Form, Concise Statement of Case and
        Jury Instructions by December 29, 2020
 21.    File Final witness list by December 22, 2020
 24.    Exchange Exhibit and Demonstrative aids by December 15, 2020
 25.    Stipulations re: Authenticity/Admissibility of Proposed Exhibits by December 22,
        2020
 26.    By December 29, 2020 the parties shall file any objections to the admissibility of
        exhibits. Copies of any exhibits to which objections are made shall be attached to
        the objections.
 27.    The original set of exhibits and two copies (all in binders) and a list of all exhibits
        shall be submitted to the Court the Thursday before trial.
 28a.   File Deposition Excerpt Designations by December 22, 2020
 28b.   File Deposition Counter Designations and Objections by December 29, 2020
 29.    File Trial Brief by December 29, 2020
 30.    File Findings of Fact & Conclusions of Law by N/A

 Other Matters:



 Submitted by: Juliet Parker, Courtroom Manager.




 1:19-CV-00578-JMS-RT;
 Yukutake et al v. Connors et al;
 Rule 16 Scheduling Conference Minutes
 1/07/2020
